Citation Nr: 0029526	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-47 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 

2.  Entitlement to an increased rating for service connected 
shell fragment wound to the left chest with left shoulder 
involvement, currently evaluated as 20 percent disabling.    

3.  Entitlement to an increased (compensable) rating for 
shell fragment wound to the right knee.  

4.  Entitlement to service connection for hypertension as 
secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1952, and from January 1953 to October 1956.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied an increased rating greater than 
30 percent for PTSD, an increased rating greater than 20 
percent for shell fragment wound to the left chest with left 
shoulder involvement, a compensable rating for shell fragment 
wound of the right knee, and also denied service connection 
for hypertension as secondary to PTSD.      


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by 
complaints of sleep impairment, nightmares of combat action 
during the Korean War, increased anger and irritability and 
objective evidence of depressed affect and feelings of 
hopelessness.

3.  The veteran's service connected shell fragment wound to 
the left chest with left shoulder involvement is manifested 
by complaints of chronic sharp shoulder pain that is 
aggravated on most activities and objective evidence of a one 
centimeter anterior chest scar with no deformity or 
tenderness and only a mild slowing of full range of left 
shoulder motion.

4.  The veteran's service connected shell fragment wound to 
the right knee is manifested by complaints of constant right 
knee pain and objective evidence of full active range of knee 
motion and a barely perceptible scar. 

5.  The veteran's current hypertension was not caused by his 
service connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating greater than 
30 percent for PTSD have not been satisfied.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Codes 9411, 9440 (1999).

2.  The criteria for an assignment of a rating greater than 
20 percent for shell fragment wound to the left chest with 
left shoulder involvement have not been satisfied.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.73 Diagnostic Code 5303 (1999).

3.  The criteria for an assignment of a compensable rating 
for shell fragment wound to the right knee have not been 
satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.118 Diagnostic Code 7805 (1999).

4.  The criteria for service connection for hypertension as 
secondary to a service connected PTSD condition are not met.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.310(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings claims

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A.§ 5107(a) (West 1991) and as 
amended by Pub. Law No. 106-398, has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Board notes that the veteran's PTSD and shell fragment 
wound to the left chest claims involve rating criteria that 
have changed since the veteran's filing of his increased 
ratings claims.  In Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the United States Court of Veterans Appeals, 
now the United States Court of Appeals for Veterans Claims 
(Court), held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, and for muscle injury disabilities pending 
on July 3, 1997, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

	a.  PTSD 

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In a June 1994 rating 
decision, the RO granted service connection for PTSD, with a 
30 percent evaluation effective September 30, 1993, the date 
on which VA received the veteran's claim.  The veteran's 
personnel records and service medical records show that he 
was wounded in combat twice during the Korean War, for which 
he received two Purple Heart Medals.  An April 1994 VA 
examination revealed a psychiatric diagnosis of PTSD, 
chronic, moderate degree.  The veteran requested an increase 
in his disability rating in February 1996.  The RO continued 
the 30 percent rating in a June 1996 rating decision.  The 
veteran's current appeal stems from a notice of disagreement 
with this rating decision.      

As indicated above, the veteran has appealed the continued 
assignment of a 30 percent rating for his service connected 
PTSD, and contends that a higher rating is warranted due to 
the fact that his condition has worsened, causing him to 
require increased levels of treatment and medication.  After 
a review of the records, the Board finds that the evidence is 
against his claim for an increased evaluation.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

The Schedule directs that, in evaluating the severity of 
mental disorders under the diagnostic criteria, consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

The veteran's PTSD condition is rated under 38 C.F.R. 
§ 4.130, Diagnostic Codes (DC) 9411-9440.  Effective November 
7, 1996, the rating criteria for the evaluation of mental 
disorders were revised.  61 Fed. Reg. 52965 (1996).  The RO 
provided the revised criteria to the veteran in a November 
1997 supplemental statement of the case.  The Board applies 
the mandate of Karnas, supra, to the veteran's PTSD 
condition.

Under the former rating criteria, a 100 percent rating is 
assigned for mental disorders when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

A 30 percent rating under the former rating criteria is 
assigned in cases of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 
1993), 57 Fed.Reg. 4753 (1994). 

Under the revised rating criteria set forth in the Schedule, 
a 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran is presently rated as 30 percent disabling, the Board 
will first look to the previous and present criteria for the 
next higher rating, 50 percent.  Under the old regulations, 
the evidence would have to show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and that his 
psychoneurotic symptoms are so reduced as to result in 
considerable industrial impairment.  On the other hand, the 
new criteria for 50 percent disability detail more specific 
symptoms of occupational and social impairment with reduced 
reliability and productivity due to problems with normal 
speech, memory, judgment, comprehension of complex commands, 
abstract thinking, and mood. 

The Board finds that neither rating criteria is clearly more 
favorable to the veteran than the other criteria.  The new 
criteria for 50 percent disability contain many specific 
symptoms of mental disorder that need to be evidenced in 
order to reach this disability level.  Such evidence as 
abnormal speech patterns; impaired judgment, memory or 
thinking; frequent panic attacks; or difficulty understanding 
complex commands, are enumerated as prerequisites under the 
new 50 percent criteria.  On the other hand, the previous 
criteria for 50 percent disability provide a more qualitative 
criteria framework for the veteran to show that he is 
considerably impaired in his ability to establish and 
maintain relationships and employment.  As the Board does not 
find that either criteria is clearly more favorable, both 
criteria will be assessed to evaluate the extent of the 
veteran's disability.

The most recent VA examination report of record, from 
September 1997, describes the veteran's memories of 
significant traumatic combat experiences in Korea.  His 
subjective complaints included insomnia, exacerbated due to 
his employment layoff 6 months prior to the examination, 
overeating due to anxiety, a depressed affect, for which he 
was taking medication, irritability and anger if mildly 
frustrated, frequent nightmares related to the Korean War, 
and varying degrees of interpersonal associations or 
disassociations.  He also stated that he is usually avoidant.  
However, the veteran also stated that he was married for 13 
years before his wife was killed in an automobile accident, 
sees his step-children weekly, attends Disabled American 
Veterans' meetings regularly and also belongs to the Veterans 
of Foreign Wars and Eagles Club.  Upon examination, the 
veteran was well oriented, and responded appropriately to 
questions.  His affective non-verbal communication was 
consistent with his verbal communication, such as his 
downcast look and slight trembling when talking about his 
Korean War experiences.  The veteran appeared able to manage 
his financial affairs.  Minnesota Multiphasic Personality 
Inventory-2 testing suggested a profile of an individual who 
tends to be depressed and feeling weak and hopeless about 
life situations.  The veteran was diagnosed with PTSD, 
chronic, moderate, as well as dysthymia.  His Global 
Assessment of Functioning (GAF) index, according to the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (pp. 46-47) (4th ed., revised, 
1994), or DSM-IV, was 55, which equates to moderate symptoms 
or moderate difficulty in social, occupational or school 
functioning.      

The Board also notes that a self-referred personality 
evaluation of the veteran conducted by Rexford F. Burnette, 
Ph.D., in December 1997.  The results of this evaluation 
appear to be consistent with the recent VA examination.  The 
veteran's psychological profile suggested someone who is 
asocial, rarely displays warm feelings for others, avoids 
intimate personal relationships, displays constant anger, 
tension and anxiety, shows feelings of guilt, apathy and low 
self-esteem, has chronic fatigue and distressing 
recollections and nightmares regarding wartime traumatic 
events.  VA PTSD support group progress notes from November 
1996 to August 1999 show that the veteran was actively 
engaged in most discussion groups, and talked about his 
combat experiences as well as current nightmares and recent 
feelings of guilt and social isolation.    

In analyzing the veteran's current level of disability using 
the old rating criteria, the Board finds that the 30 percent 
criteria most aptly describes the veteran's condition.  He 
has shown that he has definite social and occupational 
impairment due to his frequent nightmares, sleep impairment, 
anxiety, exhibited by his dietary problems.  As previously 
mentioned, VAOPGCPREC 9-93 defines "definite" as 
"distinct, unambiguous, and moderately large in degree," 
with a social and industrial impairment that is "more than 
moderate but less than rather large."  The Board does not 
find that the veteran's condition has risen to the level of 
"considerable" impairment of social and occupational 
functioning, as is required for a 50 percent rating, based on 
the psychiatric assessments, such as a GAF of 55, that show 
relatively moderate symptoms of anxiety and depression.  The 
Board points out that this September 1997 VA examination 
report indicates that the veteran was laid off from his job, 
although there is no indication that this layoff was due to 
his PTSD condition.  The report states that he was employed 
for over 30 years in the construction industry, with one job 
lasting 20 years and another lasting 11 years until he was 
disabled.  There is scant evidence of problems with 
occupational functioning.  As for social functioning, the 
Board acknowledges the veteran's account of avoiding social 
interactions and Dr. Burnette's assessment that the veteran 
is asocial and avoids intimate personal relationships.  
However, the veteran's association with several veterans 
organizations and his weekly contact with his stepchildren 
supports some level of social functioning.  The evidence 
shows both negative and positive indicators regarding the 
extent of his disability.  In the Board's opinion, the 
evidence is more appropriately described as "definite," 
under the 30 percent criteria, than "considerable", under 
the 50 percent criteria.

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
his anxiety disorder with depression.  The Board does not 
find that the 50 percent criteria have been satisfied.  The 
evidence does not show that the veteran has abnormal speech, 
difficulty in understanding commands, impaired memory, 
judgment or abstract thinking, or weekly panic attacks.  
Although he does show signs of mood disturbances, a depressed 
or flattened affect, and some social impairment, the majority 
of the criteria for a 50 percent evaluation have not been 
satisfied.  The 30 percent criteria include an ability to 
work, with a decrease in efficiency and problems with some 
specific tasks, which appears to describe the veteran's 
condition.  He shows satisfactory general functioning of 
behavior, self-care, and speech, as indicated in the 30 
percent criteria.  However, he also displays a depressed 
mood, anxiety, and sleep impairment.  Overall, this 30 
percent rating under the new criteria is also the most 
appropriate description of the extent of the veteran's 
disability.

The veteran is also entitled to consideration for a 
disability rating higher than the 50 percent considered by 
the Board.  The veteran does not meet the criteria for the 
next higher rating, 70 percent, under the old or new 
criteria.  The old rating requires severe impairment of 
social and occupational functioning.  The record does not 
show that the psychiatrists have considered the veteran's 
psychiatric disability as being severe.  Under the new 70 
percent criteria for mental disorders, the veteran would have 
to show such symptoms as suicidal ideations, obsessional 
rituals, illogical or obscure speech, near continuous panic, 
depression, spatial disorientation, and neglect of personal 
hygiene and appearance.  The evidence shows that the veteran 
has not displayed these symptoms.  Likewise, the 100 percent 
criteria under either new or old criteria are not evidenced.  
There are no signs of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, nor 
evidence of virtual isolation in the community, as under the 
old criteria.  His psychiatric disorder is not shown to 
result in demonstrable inability to obtain or retain 
employment.  Similarly, the record does not show evidence of 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, inability to maintain minimum hygiene, or 
disorientation or memory loss.  After thorough review of the 
record, the Board finds that the 30 percent disability rating 
most nearly fits the veteran's PTSD symptomatology.

b. shell fragment wound, left chest

The medical and rating history of this disability, see 
38 C.F.R. §§ 4.1, 4.2 (1999), shows that the RO granted 
service connection for shrapnel wound of the left chest with 
left shoulder involvement, with a 20 percent rating effective 
June 6, 1977, the date of receipt of the veteran's claim.  
The veteran's service personnel and service medical records 
reveal that he was wounded in the left chest by shrapnel 
during combat action in the Korean War, which required a 
month of hospitalization and for which he was awarded the 
Purple Heart Medal.  A July 1977 VA examination revealed the 
veteran's complaints of pain in the left chest and shoulder, 
a scar below the left clavicle, and X-ray evidence of a 
metallic foreign body just below the left clavicle.  
Subsequent rating actions confirmed the 20 percent disability 
rating for this chest and shoulder condition.  

As indicated above, the veteran has appealed the continued 
assignment of a 20 percent disability rating for his service 
connected shell fragment wound to the left chest with left 
shoulder involvement, and contends that a higher rating is 
warranted for this disability.  After a review of the 
records, the Board finds that the evidence is against his 
claim for an increased evaluation.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

The veteran's left chest and shoulder disability is rated 
under 38 C.F.R. § 4.73, DC 5303, for an injury to Muscle 
Group III.  The VA Schedule for Rating Disabilities for 
muscle injuries has been revised, effective July 3, 1997. See 
62 Fed. Reg. 30,235 (1997).  Thus, the schedule for rating 
disabilities due to muscle injuries was revised during the 
pendency of the veteran's appeal.  However, none of the 
revisions make a material change in the pertinent sections of 
the regulations or rating schedule.  Consequently, the Board 
concludes that the veteran is not prejudiced by the Board's 
consideration of this aspect of the rating, notwithstanding 
the recent revisions.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Karnas, supra.  The percentage ratings 
assigned under the pertinent diagnostic codes were not 
changed by the revisions. 

Disability of muscles from residuals of gunshot wounds is 
evaluated on factors including the type of injury, the 
history and complaints associated with the injury, and the 
objective findings.  The classification of muscle injuries as 
slight, moderate, moderately severe, or severe, is found at 
38 C.F.R. § 4.56.  Some changes to this regulation were made 
in the 1997 revision, but these were minor, as can been seen 
by the discussion below.

Prior to July 3, 1997, a slight (insignificant) disability of 
muscles was the result of simple wound of muscle without 
debridement, infection, or effects of laceration.  By 
history, the wound would be of slight severity, with 
relatively brief treatment and return to duty.  The wound 
would heal with good functional results.  There would be no 
cardinal symptoms or signs of muscle injury, such as 
weakness, fatigue-pain, uncertainty of movement, loss of 
power, lowered threshold of fatigue and impairment in 
coordination.  Objective findings were listed as minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  There would be no significant 
impairment of function and no retained metallic fragments.  
Under the revised regulation schedule, a slight muscle 
disability would result from simple wound of the muscle 
without debridement or infection.  The history and complaint 
would be documented by service department record of 
superficial wound with brief treatment and return to duty.  
There would be healing with good functional results.  There 
would be no cardinal signs or symptoms of muscle disability 
such as loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings would be of 
minimal scar, with no evidence of fascial defect, atrophy, or 
impaired tonus.  There would be no impairment of function or 
metallic fragments retained in muscle tissue.

Under the former regulations, a moderate disability of the 
muscles consists of a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment, with absence of explosive effect 
of high velocity missile and of residuals of debridement or 
of prolonged infection.  There would be hospitalization in 
service for treatment of the wound, and record from the first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings of a moderate 
disability of the muscle are the following:  linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).  Under the revised criteria, the type of injury 
associated with moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There would be evidence 
of in-service-treatment for the wound and record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings would include entrance and (if present) exit scars, 
small or linear, including short track of missile through 
muscle tissue.  There would be some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  There would be evidence of 
hospitalization in service for a prolonged period for 
treatment of wound of severe grade and record of consistent 
complaints of cardinal symptoms of muscle wounds.  Evidence 
of unemployability because of inability to keep up with work 
requirements is to be considered, if present.  Objective 
findings of a moderately severe wound include the following:  
relatively large entrance and (if present) exit scars so 
situated as to indicate the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance of muscle groups involved in comparison to the 
sound side give positive evidence of marked or moderately 
severe loss. 38 C.F.R. § 4.56(c).  Under the revised 
regulation, the type of injury associated with moderately 
severe muscle disability is a through and through or deep 
penetrating wound by small high velocity missile or large low 
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  There 
would be evidence of hospitalization for a prolonged period 
for treatment of the wound, consistent complaints of the 
cardinal signs and symptoms of muscle disability, and, if 
present, inability to keep up with work requirements.  
Objective findings would include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups, with indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, and tests of strength and 
endurance compared with sound side demonstrating positive 
evidence of impairment.  

Prior to July 3, 1997, severe muscle disability is caused by 
through and through or deep penetrating wound due to a high 
velocity missile, or to large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture; with extensive debridement, 
prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation should show moderate 
or extensive loss of deep fascia or muscle substance, with 
soft or flabby muscles in the wound area.  Muscles would not 
swell and harden normally in contraction.  Tests of strength 
or endurance compared with the sound side or of coordinated 
movements would show positive evidence of severe impairment 
of function.  In electrical tests, reaction of degeneration 
would not be present, but a diminished excitability to 
faradic current compared with the sound side might be 
present.  Adaptive contraction of an opposing group of 
muscles, if present, indicates severity, as does adhesion of 
a scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, in an area where the bone is normally 
protected by muscle.  Atrophy of muscle grounds not included 
in the tract of the missile, particularly of the trapezius 
and serratus in wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile (progressive 
sclerosing myositis) may be included in the severe group if 
there is sufficient evidence of severe disability.  38 C.F.R. 
§ 4.56(d).  Under the revised criteria, a severe disability 
would result from through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaints would be documented 
by service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  There would be record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in the previous paragraph, but worse than those of moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include ragged, depressed and adherent scars 
indicated wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Other objective 
findings include muscles that swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
Other signs of severe muscle disability include: X-ray 
evidence of minute, multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.

DC 5303 describes the Group III muscle function as:  
Elevation and abduction of arm to level of shoulder; act with 
1 and 2 of Group II in forward and backward swing of arm.  
Intrinsic muscles of shoulder girdle:  (1) Pectoralis major I 
(clavicular); (2) deltoid.  On the dominant side, a 40 
percent rating is assigned for severe disability, a 30 
percent rating for moderately severe disability, a 20 percent 
rating for moderate disability, and a noncompensable rating 
for slight disability.  On the nondominant side, a 30 percent 
rating is assigned for severe disability, a 20 percent rating 
is assigned for a moderately severe or moderate disability, a 
noncompensable rating for slight disability.   

The most recent VA examination, from September 1997, shows 
that the veteran complains of chronic sharp left shoulder 
pain that is constantly aggravated by almost any activity.  
Upon examination, the veteran had a one-centimeter well-
healed, nontender scar on the anterior chest.  His shoulders 
showed no deformity, discoloration, edema or tenderness.  He 
also had full range of active motion of the shoulders, but 
did exhibit mild slowing of full range of motion to the left 
shoulder without grimacing.  There is no evidence of muscle 
herniation.  The muscle penetrated was the pectoralis muscle.  
The diagnosis was shell fragment wound to the left shoulder 
with retained foreign body, with a 1.5 centimeter by 4 
millimeter metallic density present; degenerative joint 
disease to the left acromioclavicular joint with a slight 
inferior bony impingement possibly related to the shell 
fragment wound, but with no apparent joint space damage 
secondary to the shell fragment wound.       

The Board first notes that it finds no evidence as to whether 
the veteran is right or left hand dominant, as the rating 
criteria under DC 5303 delineate.  Thus, the Board will 
assume the situation that is most beneficial to the veteran.  
In this case, a 30 percent rating is possible for a 
moderately severe condition of the dominant shoulder, or a 
severe condition of the nondominant shoulder.  The evidence 
from the September 1997 VA examination does not show that the 
veteran's left chest and left shoulder condition is worse 
than a moderate condition.  Thus, the 20 percent rating 
remains the most appropriate rating.  As objectively shown, 
the veteran had full range of left shoulder motion, and did 
not exhibit other symptomatology that would suggest anything 
more than a moderate condition.  The previous classification 
of muscle damage under 38 C.F.R. § 4.56 requires such 
evidence as moderate loss of deep fascia, moderate muscle 
loss, or moderate loss of normal firm resistance of muscles 
and marked or moderately severe loss of strength and 
endurance.  The September 1997 VA examination revealed no 
significant muscle tissue loss, deformity or loss of 
strength.  While the Board will address the element of left 
shoulder pain in subsequent paragraphs, the record lacks 
objective evidence of a significant chest and left shoulder 
disability that even approximates a moderately severe 
condition.  Even under the new regulations for muscle damage 
severity, the evidence does not show objective findings of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, or tests of 
strength and endurance compared with sound side demonstrating 
positive evidence of impairment.  

The evidence of the veteran's left chest and shoulder 
condition is more consistent with, at worst, moderate muscle 
damage.  The record does show that the veteran has definite 
pain in his left shoulder, but does not show loss of 
strength.  Furthermore, the evidence does not show that he 
has loss of power or lowered threshold of fatigue when 
compared to the sound side, as is required under the new 
criteria of 38 C.F.R. § 4.56.  Therefore, the Board finds 
that using both the old and new regulations for the 
definitions of muscle damage, the most appropriate disability 
rating under DC 5303 is 20 percent.               

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  38 C.F.R. § 4.59 is used to 
evaluate pain due to arthritis.

The veteran's left shoulder has been recently described in 
the September 1997 VA examination by the examining physician 
as not showing any tenderness, deformity or discoloration.  
The only objective evidence that might reveal signs of pain 
was a "mild slowing" of the full range of motion of the 
left shoulder.  The veteran stated to the examining physician 
that he is in constant pain from almost any activity 
involving the left shoulder.  While the Board does not 
dispute the credibility of the veteran's account of his 
shoulder pain, there is insufficient evidence that this 
account of left shoulder pain has amounted to a limitation of 
function due to pain.  Furthermore, while acknowledging that 
the veteran's left shoulder shows evidence of degenerative 
joint disease, the evidence is not clear that the "slight 
inferior bony impingement" is related to the shell fragment 
wound.  Additionally, there is no evidence of joint space 
damage due to the shell fragment wound.  The Board, thus, 
finds insufficient evidence of painful arthritis to warrant a 
further rating.  The Board concludes that a further rating 
for functional loss due to pain, or for painful arthritis, 
should not be assigned.  The 20 percent rating remains the 
most appropriate rating for the veteran's left chest and 
shoulder condition.  

	c.  shell fragment wound, right knee

In tracing the medical and rating history of the disability, 
see 38 C.F.R. §§ 4.1, 4.2 (1999), the Board notes that the RO 
service connected the veteran's right knee shrapnel wound in 
an August 1977 rating decision, with a noncompensable rating 
effective June 6, 1977, the date of receipt of the veteran's 
claim.  The veteran's service personnel records and service 
medical records indicate that he was hit with shrapnel in the 
right knee during combat action in the Korean War.  He 
received the Purple Heart Medal for this combat related 
injury.  A July 1977 VA examination revealed an almost 
imperceptible right knee shrapnel scar, with no limitation of 
knee function found.  This noncompensable rating was 
continued to the present.      

As indicated above, the veteran has appealed the continued 
assignment of a noncompensable rating for his service 
connected shell fragment wound to the right knee, and 
contends that a higher rating is warranted for this 
disability.  After a review of the records, the Board finds 
that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

The veteran's right knee disability is rated under 38 C.F.R. 
§ 4.118 (1999), DC 7805, for scars, other.  Under DC 7805, 
the scar in question is to be rated on limitation of function 
of part affected; in this case, the right knee.  The 
veteran's most recent VA examination report, from September 
1997, includes the veteran's complaints of constant right 
knee pain, aggravated by walking or using stairs, and stiff 
and sore in the morning.  The Board notes, however, that the 
veteran stated that he walks about two miles every day, which 
he describes as painful.  The Board also notes that the 
veteran is 6 feet tall and weighs 300 pounds.  Upon 
examination, the veteran's right knee showed no deformity, 
discoloration, edema, tenderness, effusion or atrophy.  The 
right knee showed a negative drawer sign.  The right knee 
displayed a full range of active motion, and any right knee 
scars were visually imperceptible.  X-rays showed joint space 
narrowing of both knees, greater on the left than the right.  
The right knee diagnosis was "status post shell fragment 
(superficial) to the right knee.  Any arthritic changes are 
not related to this superficial wound of the knee."  The 
examiner also noted that the veteran's marked obesity is 
probably the chief aggravating factor to the veteran's knee 
pain and current knee condition.            

The Board finds that this evidence supports the continuation 
of the noncompensable rating for the veteran's right knee 
scar disability.  There is no objective evidence of any 
limitation of function of the right knee due to the scar, and 
his right knee pain appears to be caused by his being 
overweight and not due to a painful scar by itself.  There is 
no evidence of a tender, painful, poorly nourished or 
ulcerated scar to justify a compensable rating for this scar 
disability.  Therefore, the Board must conclude that the 
noncompensable rating currently assigned for this scar 
disability is the most appropriate rating.    

	d.  extraschedular ratings

The 30 percent disability rating for PTSD, 20 percent rating 
for the shell fragment wound to the left chest, and 
noncompensable rating for the shell fragment wound to the 
right knee in accordance with the Schedule do not, however, 
preclude the Board from granting a higher rating for any of 
these disabilities.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating for any of his service connected 
disabilities.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are assignable when 
symptoms of mental disorder cause more social and industrial 
impairment, or for greater disability of the chest or knee, 
but the medical evidence reflects that such manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization for his PTSD, 
chest or right knee conditions.  There is no evidence that 
the veteran's employment, over 30 years in the construction 
industry, was adversely affected by his PTSD condition.  
Furthermore, there is no evidence that the veteran's chest 
and right knee disabilities adversely affected his 
employment.  There is no evidence that the impairment 
resulting from PTSD, or shell fragment wounds to the left 
chest and right knee warrant extraschedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from these conditions is adequately 
compensated by the schedular evaluations presently assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

II.  Service connection claim

The veteran claims that his hypertension condition was caused 
by his PTSD condition.  After a thorough review of the 
record, the Board finds that the preponderance of the 
evidence does not support this claim.  As part of the 
September 1997 VA examination, the most recent examination on 
record, the veteran was tested for hypertension.  This test 
revealed a blood pressure reading of 142/81 while sitting, 
and 147/83 while supine.  The diagnosis was hypertension, 
which has been treated by VA with medications for 
approximately 10 years.  While there is no question that the 
veteran also has a service connected PTSD condition in 
addition to this hypertension condition, the preponderance of 
the evidence is against any connection between the two 
disabilities.  

In accordance with 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.310(a), when a disability is determined to be proximately 
due to or the result of a service connected disability, that 
secondary disability shall also be service connected.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  However, the 
evidence in this case does not support this proposition.  
There is no medical evidence on record to show that the 
veteran's hypertension condition is due to his PTSD 
condition.  Rather, there is evidence to the contrary.  In 
the September 1997 VA examination report, the examiner who 
addressed the hypertension condition specifically stated that 
the veteran's hypertension "is likely multifactorial, 
including genetic, obesity-related, and diet-related."  
There was no mention of PTSD as a possible cause of his 
hypertension.  The VA psychiatrist who examined the veteran 
in September 1997 stated that it is not clear that the 
veteran's hypertension is related to his PTSD given 
especially the degree of his obesity.  Nowhere in the record 
does a competent medical authority attribute the veteran's 
hypertension to his PTSD condition.

The Board notes that the veteran told the VA psychiatrist 
during his September 1997 examination that he was told by a 
VA physician that his hypertension might be caused by his 
PTSD condition.  However, a review of the record does not 
reveal any objective evidence from such medical authority.  
None of the records of VA treatment or examination contain 
such an opinion and, as noted above, the record contains a 
medical opinion that does not link the hypertension to the 
service-connected PTSD.  The Board does not find that the 
veteran's assertion carries sufficient weight to rebut the 
opinion of the September 1997 VA examiner.  The veteran's 
statements regarding what a physician told him, i.e. 
"hearsay medical evidence," does not constitute the medical 
evidence sufficient to outweigh the documented opinion 
directly from a competent medical authority.  The Court has 
held that "[t]he connection between what a physician said 
and the layman's account of what [the physician] said, 
filtered as it was through the layman's sensibilities, is 
simply too attenuated an inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).  See Warren v. Brown, 6 Vet. App. 4 
(1993)(appellant's statement regarding what the doctor told 
the claimant did not constitute competent medical evidence to 
establish well grounded claim).  Thus, the veteran's 
repetition of medical findings allegedly made by a physician 
is not, in the Board's assessment, sufficient to outweigh the 
specific documented opinion by a competent medical authority 
that there is no clear evidence to support secondary service 
connection for hypertension due to PTSD.     

The Board is left with the veteran's statements that his 
current hypertension condition was caused by his PTSD 
disability.  However, the Board cannot rely on the veteran's 
assessment of the etiology of his current hypertension.  The 
record does not show that the veteran has the training and 
expertise that would qualify him or to provide opinions on 
clinical findings regarding the etiology of his hypertension, 
or its relationship to a service connected disability.  That 
medical opinion must come from a competent medical authority 
following review of the veteran's case.  Consequently, the 
veteran's statements do not constitute competent medical 
evidence that would outweigh the September 1997 VA examiner's 
documented opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Accordingly, the Board concludes that the evidence does not 
support the argument that the veteran's hypertension was 
caused by his PTSD. 



ORDER

Entitlement to an increased rating for PTSD is denied.

Entitlement to an increased rating for shell fragment wound 
to the left chest with left shoulder involvement is denied.

Entitlement to an increased (compensable) rating for shell 
fragment wound to the right knee is denied.

Entitlement to service connection for hypertension as 
secondary to PTSD is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 25 -


- 1 -


